Case 1:19-cv-05907-PKC-CLP Document 89 Filed 08/25/20 Page 1 of 3 PagelD #: 939

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
xX

 

19-cv-05907
YONG XIONG HE,

Plaintiff, ANSWER
-against-

CHINA NEW STAR RESTAURANT, INC.,

WAI SHUN CHAN a/k/a Vincent Chan,

WAI LEUNG CHAN, and

WAI WEN CHAN a/k/a Daniel Chan,

PO KUM CHAN (a/k/a Po Kum Ng),

RONALD CHAN, ROY CHAN, JIAZHEN LIAO,
CHING MAN HONG CHAN (a/k/a Hong Ching Man
Chan), JOSEPH CHAN and ELTON CHAN,

Defendants.

 

X

Defendants, CHING MAN HONG CHAN (a/k/a Hong Ching Man Chan), JOSEPH CHAN and
ELTON CHAN, represented by their attorneys, BROSTOWIN & ASSOCIATES, PC, as and for
their Answer to Plaintiff's Amended Supplemental Complaint herein respectfully answers such
complaint and alleges as follows upon information and belief:
1) Acknowledges the allegations as set forth in J 9, 10, 11, 12, 13, 14, and 15 of the
Amended Supplemental Complaint.

2) Denies the allegations as set forth in §4 as it relates to the transfer of assets
“without receiving consideration”.

3) No response is required to the following allegations as set forth in {f 1, 7, 8, 23,

27, 31, 35, 39, 44, and 48 of the Amended Supplemental Complaint.

 
Case 1:19-cv-05907-PKC-CLP Document 89 Filed 08/25/20 Page 2 of 3 PagelD #: 940

4)

5)

6)

oD)

8)

9)

10)

11)

Denies knowledge or information sufficient to formulate a belief as to the
allegations as set forth in ff 2, 3, 6, 16, 17, 18, 19, 22, 24, 25, 26, 28, 29, 30, 32,
33, 34, 45, 47, and 49 of the Amended Supplemental Complaint.

Denies the allegations as set forth in ff] 5, 20, 21, 36, 37, 38, 40, 41, 42, 43, 50,
51, 52, and 53 of the Amended Supplemental Complaint.

As to the allegations as set forth in { 46 of the Amended Supplemental Complaint,
Defendants defers all questions of law to the Court, and thus no response is

required.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

The Plaintiff has failed to state a legally cognizable cause of action.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE
The damages allegedly suffered by Plaintiff were not caused by any act or
omissions to act on the part of the Defendants but were caused solely by the
Plaintiff
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
This action is barred by the applicable Statutes of Limitation.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
Plaintiff lacks standing to bring or maintain this action.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
This action constitutes an abuse of process, in that it is brought and prosecuted for

the improper and collateral purpose of harassing and attacking the Defendants.

 
Case 1:19-cv-05907-PKC-CLP Document 89 Filed 08/25/20 Page 3 of 3 PagelD #: 941

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
12) This Court lacks personal jurisdiction over the Defendants
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
13) This Court lacks jurisdiction over the answering Defendants because of the lack
of contacts, authority and business activity to subject them to such jurisdiction.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
14) There was no fraudulent intent attached to the transfer of assets.
WHEREFORE, the Defendants demands:
a) ajudgment dismissing the Complaint;
b) that the Court award such other and further relief as to the Court that seems just and
proper, together with costs and disbursements.

Dated: New York, New York
August 21, 2020

TERRY A. BROSTOWIN, ESQ.

BROSTOWIN & ASSOCIATES, PC
Attorneys for Defendants

CHING MAN HONG CHAN (a/k/a Hong
Ching Man Chan), JOSEPH CHAN and
ELTON CHAN

111 John Street, Suite. 800
New York, NY 10038
(212) 931-9694
